Title: Franklin and Chaumont to Dumas, 2 September 1779
From: Franklin, Benjamin,Chaumont
To: Dumas, Charles-Guillaume-Frédéric


Passi ce 2 7bre. 1779.
Du 2. 7bre. 1779
Notte pour Monsieur Dumas agent du Congres des etats unis d’amerique et pour Luy Seul:
Je prie Monsieur Dumas de Se Rendre incessament a amsterdam pour Rendre tous les Services qui pouront dependre de luy a unne Escadre Sous Le Commandement de M. Jones portant pavillon americain qui doit Se Rendre au texel.
Les Vx. qui Composent Cette Escadre Sont
Il est essentiel que M. Dumas Exige des Commandans de Ces vaisseaux La plus grande Circonspection pour ne pas offenser Les hollandois et ne donner Sujet a aucune plainte.
Si Cette Escadre a Bezoing de quelques Rafraichissemens ou Secours, M. Dumas voudra bien S’adresser a M. Jean de Neuville pour les procurer.
Aussitost L’arrivée de la ditte Escadre Je prie M. Dumas de m’en prevenir pour que Je prenne Les Mezures Necessaires pour envoyer aux américains Les Secours dont ils peuvent avoir Bezoing; Sans quil puisse estre question d’aucun objet qui puisse mettre les hollandois en Contradiction avec les Menagements qu’ils Croyent devoir observer avec les anglais.
Leray de Chaumont.Approuvé, B Franklin
